MEMORANDUM **
Kenneth William Jacobsen appeals pro se from the district court’s judgment dismissing his civil rights action pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed Jacobsen’s action against Commissioner Haynes as barred by judicial immunity. See Franceschi v. Schwartz, 57 F.3d 828, 830 (9th Cir.1995).
Jacobsen’s objection to the magistrate judge’s jurisdiction is without merit. See 28 U.S.C. § 636(b)(1)(B) (a district court judge can designate a magistrate judge to issue proposed findings of fact and recommendations).
The district court did not abuse its discretion in granting Haynes’s motion to set aside the default because Haynes did not engage in any culpable conduct that led to the default, and had not been properly served. See Franchise Holding II, LLC. v. Huntington Restaurants Group, Inc., 375 F.3d 922, 925-26 (9th Cir.2004).
Jacobsen’s remaining contentions are unpersuasive.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.